DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 6/30/2022. As directed by the amendment, claims 21-31 were canceled, claims 1-2, 4, 8, and 11-12 were amended, and claims 32-45 were added. Thus, claims 1-20 and 32-45 are pending for this application.
  
Terminal Disclaimer
The terminal disclaimer filed on 7/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/281,395 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Neil Friedrich on 7/28/2022.
The application has been amended as follows:  
In the claims:
In claim 1 lines 10-12, “identify a type of the chest compressions being performed by the acute care provider based on the detected movements of the acute care provider's hand;” has been changed to --identify a type of the chest compressions being performed by the acute care provider from a plurality of types of chest compressions based on the detected movements of the acute care provider's hand, wherein the plurality of types of chest compressions comprises chest compressions performed by pressing against a sternum of the patient and chest compressions performed by squeezing a chest and back of the patient together--.
Claim 32 has been canceled.
In claim 33 lines 1-2, “wherein the type of chest compressions comprises chest compressions for an adult or chest compressions for an infant” has been changed to   --wherein the plurality of types of chest compressions comprises chest compressions for an adult or chest compressions for an infant--.
In claim 34 lines 1-3, “wherein the type of chest compressions comprises two finger chest compressions, one hand chest compressions, two hand chest compressions, or chest compressions between a finger and thumb of the acute care provider” has been changed to --wherein the plurality of types of chest compressions comprises two finger chest compressions, one hand chest compressions, two hand chest compressions, or chest compressions between a finger and thumb of the acute care provider--.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785